DETAILED ACTION
This office action is in response to amendments filed 1 March 2021 for application 15/380117 filed on 15 December 2016. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in telephone and email correspondences with Jennifer A. Schmidt (Reg. No. 63,040) on 29 April 2021.
The application has been amended as follows:
Please see attached Examiner’s amendment to claims 1, 4, 8, 11, 12, 14, and 16-18. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 has been amended to include the following: 
Performing pairwise cross-attribute clustering or classification between the current subordinate attribute and the anchor attribute by:
computing a set of proximity metric values between the current subordinate attribute representative point and each representative point in the set of anchor attribute representative points, each proximity metric value corresponding to a respective sub-object in the set of sub-objects associated with the anchor attribute…; 
Linking a nearby subordinate attribute object corresponding to the current subordinate attribute to the anchor attribute object, including all of the anchor attribute sub-objects, if any proximity metric value in the set of proximity metric values is less than the predefined threshold;
separately linking over the N-1 iterations each anchor attribute object with the nearby subordinate attribute object for each of the respective N-1 subordinate attributes of the anchor attribute, according to the proximity metric that is a function that changes between anchor attribute object and subordinate attribute object pairings; 
The prior art of record does not teach or fairly suggest the above features as recited in independent claim 1.
Claims 10, 13, and 15 have been canceled by the Examiner’s Amendment.
The claim objections have been withdraw in light of the Examiner’s Amendment.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 4, 8, 11, 12, 14, and 16-18 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LEWIS KULP whose telephone number is (571)272-7983.  The examiner can normally be reached on M, Th, F 8-5:30; Tu 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki, can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT LEWIS KULP/Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122